:ion.320. 2. ;i:sppmi, pat;e12


         93. The a#seasora of tares,shall furnish said
    board on the first Monday in May of eaoh year, or
    as soon thereafter as praotieable, a aertifled l&?t
    Or DSDeS Or al FWQi&# .,xhO6ith6X r6rU89 t0 WW
    or.to .qualifyor to have signed the oath requW&-
    by law, together with the a8sessnNnt of said ~&n8e
    progert~ made by hirs.
                         through 'othex i.nftirmatien~+itd
    said board shell examine, equalize and oorreotasnese-
    menta 80 made by the assessor, an4 whem ao rsriee$,
    ewaliead  and aorreated, the,~semerhall.be approved.*


         "fIereafterwhen any pereon, rim or oorporetlan
    renders his, their or ita property in this Statefor
    taxatibn to any tax aseeaoor,,and makes oath ,a8 to the
    kind, character, Quality and ~QuarM.tyOf suoh property,
    and the eaia 0rriOer. aooept$KqeaL&rendSion sronleueh
    perscm,,fira or corponation of suoh prqx3rty ie satisriea
    that it Is oorreotly ,sndproper&y value& aoeoralng ~4% the
    reasonable aash market value'of such property on the
    marke~tat the tlma of Its rendition, he shall list the
    same aeeordingly; but,,if'the assessor Ir satisfied that
    the value is b~elovthe reasonable eash.narket ,valueoi
    suoh property, he obll at 0808 pla~,oa~6ai~:lraabltl~n
    opposite eaob pieae of property so render&an       amount
    equal to the reasonable oaah market value of auoh property
    at the tQ#e of.ite rend&.ti.on, and if ~suah property shall
    betr0wd .to,havo~no market value by suoh srticer       then at
    sueh .sumaa ridd,ofrisa shall deda the real or hrinsio
    value or the p?opertgg sn4 i&~tbe +?wm      Iiatin$cstreh.prop-
    eztyor,the wner thereof le aot satistied      wtth-~thevalue
    plsoed on tbs property by tha ~eseeasotbhe shall:so aotlfy
    the ps6easor;end Ii'desirlng so to do.make oath beroro
    the~aaseeaar ,that thh~'valuwXoon80 ri2F4k+ by 8aid .0rsmr
    on said property ie exoee8los~ 8neh tmic82     iberurnlrh
    suah rendition, together with-h18 valuation thereon and
    the oath,of suqh person,:rira or off~ioer.ofanyoorpora-
    tion, if any ouoh oath has.been rmds; bo the ooruniseloners'
    co*urtof the county in which.said:.renditionwas made,
    w?li& oo\irtshall hear evidenoa snd determine the true
    value of auoh ~property on January Pirst, 1Q         (here give
    year for wkia? assesatilentis &made)aa’F5 3-x       provided;
    suc:~offlaer  or court sha3.i take into  consideration
      '. property could !;avabeen eolA for any titlewithin    what
    said                                                         six
    r;ont;ns
           next before the first day of January of the year
    far w:.iicYthe property is roxiered."
L                                         -.-




    xon . Gee.   H.   Sheppard, paed 13


                 Alwale 7818 Of v. a. c. 8. of Texea declaresr
                                                 ,:.
                                                  .~'.
               "The boards of equalization ehall hav~epox&r, and
         It it3made their offioial duty, to sup~vvltlethe asses8-
         aant oi their respelrtlveoouhtiles,and, Ii eatisfled
         that t&e ralutatlanot say property is not in aaoordanoe
         with the lawa of the State, to lnammsa ax dfainish the
         mme and to afYix a proper valucatioathoreta, a6 pmvlded
         for la the preoeding emticleg and, whsn say ~msess3r in
         thla State 8Ul.l hape ,iurnlohedseid oourt rLth the rendi-
         tion as provided for ,fnthe preoedw      artLsle, it shall
         be the~duty  oi suah awrt   to ~oall beiore It aueb. person8
         6s in Its &zdgment say know the market Value or true value
         of auoh property, m the ease may be, by proper promas,
         who shall teatlfy u&da: oath the uharasfer, qt&ity snd
         quentlty of suoh pmpstxty, as Ppellas the value thereof,
         said aourt, tiftexReariog the evidanae, ahall,fix the
         value or m&i property In acoordahae with the eridqnce
         80 introduced and ,1t6 provided ror in t$e preaeding
         axtiale; and thslt astim in auoh oaas ox eatsea shall
         be flual.*
              Mtiale 7816 of V. A. C. S. of Texas presorlbes the
    oath whfoh the members or the eomraiaaioners aourt mast take
    when that bmxt oenve&ee 48 a board of ,equrlioation,aad is
    a6 follews~
               *mm     a eom&eioners   court convems es a board or
         ~equaUsatiort,,be@re oonsidering the aubjeot of equallza-
          tioa of property .vaMeu f@r the pwpasee o~~IJ&xet?&an,
         eeah mwber of the oourt, inoluding the,.aountyjudge,
         shall bakesand atib~eoribe t4 the fo~llowinac6etbr : !I.
                                   , a        0r
                                       mestber~~ the-bQavd 0r ~siuof,i-
         tation ,of'                    f%untp, tor the,year A9 b.
         hevbbvYsofbM1~ 81oav that. in the Dsrfornumor of EW au='
          as a ii&birqor‘ mob beard ior said +r,     I wi.ilnot-vote
          to allow"auy taxable property to stand aaecsaed oo,~the
          tax rolls or.sa%d oounty for said year.at any sum uhlah I
         believe to be less.than its true asark& value, or, If It has
          50 msrket value, then its real value; that I will faithfully
          endesvor'and as a member of said board willlaove to have eaoh
          iternor taxable property whioh I ~believe to be assessed for
          said year at less than its true market value, or real value,
          raised on the tax rolle to what I believe to be it-e true cash
          market value, if it has a oarket value, and Lf not, then b
          its reel value; and that I will faithfull9sudaavorto have the
Gf30.F.   Shepprd,    paged   14




real 'eatdiea@ 4.&TQvsruntothereon oub~~ot tQ +uat1on,
lyln&'in ad.(l~~osUnby, bbtt nay ~be~~render$dtag 016ior "
ttixabienb~y'anyeerporatlon a ln4lrldual, OF by ,thrir
agytib 4~. repl&dtritWiVd,&a iklly~hd laaybe~pradtloable,
end that I will, aa fully a8 ie praotloable, riew and
Insbeet al;L'
            other~te%able property In said oounty ren-
dezyd to at3as aforesaid;  that I will to the best of
my ability m~akea true esttite oi the aash value, the
market value of such property, if suoh property has a
@larkatvaltle,and,ti it has no'ma~ket value, then bhe
real value of all euah property, both xeal and personal,
on the firs% day of January next proowiing; and that I
;:on.Sec. Ii.;heph'erd,pqu         15


    will mice up and attach to eaoh aseassmeut sheet made
    up and aworn to by the ~&aidpropsrty ownera, their
    agente or repreeentatfves, a txue arreeawacmtand velua-
    tlon of said property, tngether with a mtmoranba of
    all facts whioh I si.ay
                          L-0. bsaring upon the valus of
    said tamb1.e property, and that X w&l1 make nil.poaalbls
    inquiry oelatlve .bothe true value of suoh propert;r~
    and thet I will attadh aaid raawrrandaand statmmnt of
    faots that f may asoortain 88 aforseaid to the said
    asseesmnt she&a of the respeotive property onnersb
    That I have read and urpderstendthe several provisions
    of the Constitution and law of thie State relative
    to thhevaluatioa of CarabZe property, and that I will
    faithfully do,and psrforspeverg duty reendzwct of ~6
    es tex   &BB~SIIOF   (or.   depuby tnx s.messor   ) , by khe Oans~l-
    tution end laws of thie State. So help me f&d.*. TM0
    oath shU1 be administered  by the oounty alericand shall
    ba in brzplioats;the orLia;inalshall be by the clerk
    riled and reoorded in t&e reooa?d#aof the amnty, and
    the dupbieate shall bo retainad by the assessor, OF
    the bepity, aa tha oasq may bei+ (tit. Tt14, Vernon*0
    4b. aiv. stab.,Texas)
          ?urtlmmaw, as throwing additional light.upon'
the d&let of the t8x aeaesss% Andyeol2eator, when.hs assssaos
property for tam&ion; wo m.mfer.to     Artlole 7822 of V*rnon*a
Annotated Oiril Statute8 of Te?.aa,whLah provldesl
          *AH. 78818..me 88688sor of tarea ahall,.on or
    bsiare the Clpst bay of Aqprrt of esoh year far :.whloh
    bhe na~arenmnt is medo, retarn ,hisroll,s,or aaslo8mont
    books of the taxable pxoprty rendered ta htn or ltsted
    by him for that year6 after they'have been -de in
    eooordmae ulth the g@~risians of this titls (Title lea)
    to the oounty board of egualieatlon, veirified bf hie
    afftdavit, substantially on the followlug form

     'The atate of Tera8,
                 COURty

          “1,                        azm38sor of
     oounty, do solemnly swear that the rolls (or booke) t
     which this is attached contain a oorreot and full l.isz
     of the real and oersonal cronertu subleat to taxation
     in                   <rouIlty, - 80 &r a6 I have been
     able ta aauJertainthe aame~ that I have ~sworneverv
     psrson listing property toWme in the oounty, or caused
     the mune to be done in Ipannerand form as provided by
     law, and that the asssased value set doan in the proper
     column opposite the several kinds and desorlptiona of
     property is the true and oorreot valuation thereof as
     asoertained by au;~and the footings of the several
     oolumns in said books and the tabular statement re-
     turned la oorreot, a8 I oerlly believe.* (Parenthetioal
     interpolation and emphaefe ours)
           You are therefore advised that when an Independent
sohool distriot avails itself of the aervioes oi the oounty
assessor and aolleotor POP the asaesament and tmlleotlon of
the sohool distriot's taxes, said officer in making the
aesessamnts is governed by the proviafons of law applicable
generally thereto8 he does so under the obligation of his
several oaths which are presorlbed  by legislative enaotment.
He ia required by law to perrorm his offloial duties l..nfull
aooord with the constitutional and statutory provisions govarn-
ing~.aruPa.The said WHh# by which he is bound and whioh have
been set out in th%s opinion do not set up one stcandardof
V&XI to be toUom4by      him 111making his asaesements for
eehool distriats and another and different standard of value
to be set up by hin in asking his assessments for oounty and
Sate purposes.' The standard of value required in all eseess-
ments made by him is identloally the same. This standard of
value irrset out in the statutes of Texas, aa heretof'ore
shown, and is not to be set up by the reaolutlons of the
trusteea or an independent mohool distrlot. An lndependeut
sahool diatriot has no right to set up its own standard of
valuation ln lieu of that set up by legislative aot; It has
no right to substitute ita judgment as to the value of the
property assessed for the judgment of the tax assessor who
is acting under the dlreotlon of general law and the sanotlon
of his oaths; it has no authority to require the assessor and
oolleator to disregard his oath, and is wholly devoid of any
right to require the oounty assessor and aolleotor to assess
Eon. Gee. Ii.&epparcs, pn;-:e
                            17


taxes upon tke property situated in the school district upon
any different or greater value than ia the value lawfully
arrived at and used by him in assessing taxes for State and
county purposes.

                                 Yours very truly